
	

115 S3425 IS: Palestinian Assistance Reform Act of 2018
U.S. Senate
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3425
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2018
			Mr. Lankford introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To redirect United States funding from the United Nations Relief and Works Agency for Palestine
			 Refugees in the Near East to other entities providing assistance to
			 Palestinians living in the West Bank, the Gaza Strip, Jordan, Syria, and
			 Lebanon.
	
	
 1.Short titleThis Act may be cited as the Palestinian Assistance Reform Act of 2018.
 2.FindingsCongress makes the following findings: (1)The United States, which has been the largest donor to the United Nations Relief and Works Agency for Palestine Refugees in the Near East (referred to in this Act as UNRWA), has contributed more than $6,000,000,000 to UNRWA since 1949.
 (2)UNRWA was originally established with the good intention of assisting Arab refugees displaced by the 1948 Arab-Israeli conflict to rebuild their lives.
 (3)UNRWA’s current mandate provides for an increase in the population of Arab persons who are assured, through their status as Palestine refugees, that they will be entitled to return to Israel.
 (4)UNRWA has identified more than 5,000,000 UNRWA refugees in its records. (5)If 5,000,000 UNRWA refugees were to move to Israel, the Jewish people would become a minority population in Israel, and Israel would no longer be a Jewish State.
 (6)By 2030, the number of refugees recognized by UNRWA is expected to reach 8,500,000. (7)UNRWA’s definition of refugees includes—
 (A)individuals who are several generations removed from the 1948 Arab-Israeli conflict;
 (B)individuals who were born decades after the conflict ended; and (C)persons who have received citizenship from other countries.
 (8)UNRWA considers more than 2,000,000 citizens of Jordan, most of whom were born in Jordan and have lived in Jordan for their entire lives, as Palestine refugees.
 (9)UNRWA considers persons as Palestine refugees if they live in the Gaza Strip or in the West Bank, which is the putative home of a future Palestinian state.
 (10)United States and international support for UNRWA, an entity funded predominantly by Western countries, may be construed by Palestinians to be the official guarantor that their demand to return to Israel is an internationally sanctioned right.
 (11)On December 23, 2000, President Bill Clinton articulated, in his proposal on Israeli-Palestinian peace (known as the Clinton Parameters)—
 (A)the need for a policy that makes clear that there is no specific right of return to Israel for the Palestinian people; and (B)with respect to Palestinian refugees, a Palestinian state would be the focal point for Palestinians who choose to return to the area.
 (12)UNRWA refugee camps have been used by the international community— (A)to prevent Palestinians from peaceably settling and focusing on building their livelihoods and future; and
 (B)to encourage Palestinians to prepare for a return to Israel. (13)The presence of UNRWA refugee camps is directly correlated with unemployment and low earnings among Palestinian communities.
 (14)According to the Palestinian Central Bureau of Statistics— (A)4 of the 5 governorates of the West Bank and Gaza with the highest percentage of their populations living in UNRWA camps have the highest rates of unemployment; and
 (B)5 of the 6 governorates of the West Bank and Gaza with the highest percentage of their populations living in UNRWA camps also have the lowest average daily wages.
 (15)UNRWA facilities have been used to support terrorist activities. (16)On July 16, 2014, UNRWA reported that—
 (A)it had found 20 missiles in one of its schools in Gaza, which were likely placed at the school by Hamas; and
 (B)it returned the missiles to the relevant authorities in Gaza, which is controlled by Hamas. (17)On July 22, 2014, UNRWA reported that it had found additional missiles that had been stockpiled in another of its schools in Gaza.
 (18)On July 29, 2014, UNRWA confirmed, for the third time in less than a month, that a stockpile of Hamas rockets was found in one of its schools in Gaza, which—
 (A)established a pattern of Hamas weapons being stored in UNRWA facilities; and (B)calls into question UNRWA’s claim of being caught unawares to Hamas’ actions.
 (19)On July 30, 2014, John Ging, who was the Director of UNRWA Operations in the Gaza Strip from 2006 to 2011, when asked if Hamas has been using human shields and using United Nations schools and hospitals to store weapons and as a shelter from which to launch missiles into Israel, stated, Yes, the armed groups are firing their rockets into Israel from the vicinity of UN facilities and residential areas. Absolutely..
 (20)On September 1, 2015, the nongovernmental organization UN Watch published a report documenting 12 different Facebook accounts operated by UNRWA officials that openly incite anti-Semitism and violence, including Ahmed Fathi Bader, who—
 (A)identified himself as a Deputy School Principal at UNRWA; and (B)praised the murder of a group of collaborators with the Jews.
 (21)On October 16, 2015, UN Watch published a Report on UNRWA Teachers and Other Officials Inciting Violence & Antisemitism identifying an additional 10 UNRWA individuals that openly incite to anti-Semitism and violence, including Hani Al Ramahi, who—
 (A)identified himself as a Projects Support Assistant at UNRWA; and (B)posted an image that encouraged Palestinians to stab Zionist dogs.
 (22)On February 26, 2017, UNRWA announced that it had suspended Suhail al-Hindi, the chairman of the UNRWA Palestinian workers' union in Gaza and the principal of an UNRWA elementary school after receiving substantial information that al-Hindi was elected to Hamas’ politburo in a vote in early February 2017.
 3.Statement of policyIt is the policy of the United States— (1)to continue supporting assistance to the Palestinians by—
 (A)addressing urgent humanitarian needs;
 (B)promoting peace in the region; (C)improving security in the region;
 (D)supporting transparent and accountable government institutions; and (E)promoting a private sector economy;
 (2)to provide assistance to the Palestinians based on humanitarian, security, and economic needs; and (3)to make the UNRWA’s definition of refugee consistent with United States law, including sections 101(a)(42), 207(c)(2), and 208(b)(2)(A)(vi) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(42), 1157(c)(2), and 1158(b)(2)(A)(vi).
 4.Sense of CongressIt is the sense of Congress that— (1)United States humanitarian, economic, and security assistance to the Palestinians is an important component of United States foreign policy that serves to promote long-lasting peace between Israelis and Palestinians;
 (2)United States support for Palestinians should be structured in a manner that promotes the prospects for peace, rather than in a manner that undermines peace;
 (3)continued United States financial support for UNRWA (absent significant reform)— (A)enables the fostering of ill will toward Israel and the United States rather than building a stable and prosperous future for Palestinians; and
 (B)further exacerbates the dire economic situation faced by Palestinian communities, as documented by the Palestinian Central Bureau of Statistics’ reporting of higher unemployment and lower wages in areas with a greater proportion of Palestinians living inside UNRWA camps;
 (4)UNRWA promotes a political and economic environment that is not in the immediate- or long-term interest of the Palestinian people;
 (5)United States financial support for UNRWA should not be construed to imply United States support for all Palestinians' right of return to Israel;
 (6)nothing prevents the United States from providing assistance to Palestinians in need regardless of refugee status;
 (7)UNRWA’s policy of expanding the Palestinian refugee population, generation after generation, in contrast to every other refugee population in history, is not a financially sustainable model for United States taxpayers to continue to support without significant reform;
 (8)UNRWA, which has approximately 33,000 Palestinians on its payroll and provides many basic services in parallel to the Palestinian Authority is an obstacle to the Palestinian Authority’s ability to govern and provide basic services;
 (9)the United Nations should prioritize the dismantlement of UNRWA refugee camps in the West Bank and Gaza to allow Palestinians currently residing in such camps to integrate into their local communities and labor force;
 (10)Senate Report 112–172 directed the Secretary of State to submit a report indicating—
 (A)the approximate number of people currently served by UNRWA who actually lived in what was referred to as Palestine between 1946 and 1948 and were displaced by the 1948 Arab-Israeli War;
 (B)the descendants of the people described in subparagraph (A); (C)the extent to which the provision of UNRWA services furthers the security interests of the United States and allies of the United States; and
 (D)the methodology and challenges in preparing such report;
 (11)the report described in paragraph (10) should be declassified; and (12)all refugees of Syria should be assisted solely by UNHCR as Syrian refugees.
			5.UNRWA reform and certification
 (a)CertificationNot later than June 30, 2020, the Secretary of State shall seek to certify to Congress that UNRWA— (1)is utilizing Operations Support Officers in the West Bank, Gaza, and other fields of operation to inspect UNRWA installations and reporting any inappropriate use;
 (2)is acting promptly to address— (A)any staff or beneficiary violations of its policies (including the policies on neutrality and impartiality of employees); and
 (B)the legal requirements under section 301(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2221(c));
 (3)is implementing procedures to maintain the neutrality of its facilities, including implementing a no-weapons policy and conducting regular inspections of its installations, to ensure they are only used for humanitarian or other appropriate purposes;
 (4)is taking necessary and appropriate measures to ensure that UNRWA is— (A)operating in compliance with section 301(c) of the Foreign Assistance Act of 1961; and
 (B)continuing regular reporting to the Department of State on actions it has taken to ensure conformance with such conditions;
 (5)is taking steps to ensure that the content of all educational materials taught in UNRWA-administered schools and summer camps—
 (A)is consistent with the value of dignity for all persons; and (B)does not induce or encourage incitement, violence, or prejudice;
 (6)is not engaging in operations with financial institutions or related entities in violation of relevant United States law;
 (7)is taking steps to improve the financial transparency of UNRWA; (8)is in compliance with the United Nations Board of Auditors’ biennial audit requirements and is implementing in a timely fashion the Board’s recommendations;
 (9)is working to integrate UNRWA refugees into their local communities and labor force; and (10)has adopted a definition of refugee that—
 (A)is consistent with the laws referred to in section 3(3); (B)only includes individuals who were personally displaced by the 1948 Arab-Israeli conflict; and
 (C)excludes individuals who— (i)have subsequently gained nationality in another country; or
 (ii)live in Gaza or the West Bank (the putative homeland of a future Palestinian state). (b)Funding limitationIf the Secretary of State does not make the certification described in subsection (a) by June 30, 2020, no agency or instrumentality of the United States Government may provide any funding, directly or indirectly, to the United Nations Relief and Works Agency for Palestine Refugees in the Near East.
 (c)Waiver authorityThe President may waive the requirements of this section for 1 year, beginning not less than 30 days after the President determines and reports to the appropriate congressional committees that such waiver is vital to the national interests of the United States.
			6.Funding
 (a)Authorization of reprogrammingIf the certification referred to in section 5(b) is not made before June 30, 2020, and a waiver pursuant to section 5(c) is not in effect—
 (1)the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, is authorized to reprogram during fiscal year 2020, for the purposes set forth in subsection (b), amounts that were intended, appropriated, or obligated for UNRWA; and
 (2)there are authorized to be appropriated, for fiscal year 2021, $360,000,000 for the purposes set forth in subsection (b).
 (b)Use of reprogrammed fundsAmounts reprogrammed or appropriated pursuant to subsection (a) may be used for assistance to Palestinians living in the West Bank, the Gaza Strip, Jordan, Syria, or Lebanon through—
 (1)the Palestinian Authority, for the provision of health, education, and other necessary services; (2)vetted nongovernmental organizations providing humanitarian assistance in the Gaza Strip;
 (3)the governments of countries in which UNRWA operates and maintains official UNRWA facilities, for the provision of health, education, and other necessary services;
 (4)the Office of the United Nations High Commissioner for Refugees, for services to persons of Palestinian descent who have been denied citizenship in Syria or Lebanon to find individual solutions of local integration or resettlement in third countries in a way that—
 (A)ends their refugee status; and (B)is consistent with current UNHCR policy with respect to all refugees;
 (5)the United States Agency for International Development or other local entities, as determined by the Secretary, such as hospitals, clinics, and schools, for the provision of health and education services in the West Bank if the Palestinian Authority cannot or will not use United States funding for the purposes described in paragraph (1); and
 (6)other entities, as determined by the Secretary, for humanitarian, education, health care, and economic development-related assistance for the Palestinians.
				(c)Palestinian Assistance Trust Fund
 (1)Trust fundThere is established in the Treasury of the United States a trust fund, which shall be known as the Palestinian Assistance Trust Fund, which shall consist of amounts reprogrammed pursuant to subsection (a). (2)Distribution of funds (A)In generalThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall distribute amounts from the Palestinian Assistance Trust Fund to the entities listed in paragraphs (1) through (6) of subsection (a) based on such criteria and benchmarks as the Secretary shall establish, in accordance with subparagraph (B).
 (B)Criteria and benchmarksThe criteria and benchmarks established by the Secretary under subparagraph (A) shall seek to prioritize the distribution of funds to entities listed in paragraphs (1) through (6) of subsection (a) based upon the transfer of responsibility for—
 (i)education, health, and other services currently provided by UNRWA in the West Bank to the Palestinian Authority;
 (ii)such services in the Gaza Strip to the Palestinian Authority or vetted nongovernmental or United Nations organizations working in the region;
 (iii)such services in other countries (in which UNRWA operates and maintains official UNRWA facilities) to the governments of such countries; and
 (iv)such services to UNHCR for assistance to Palestinians denied citizenship in Syria and Lebanon, contingent upon the implementation of a plan for permanent resettlement in such countries or other third countries.
 (C)EffectThe application of the criteria under subparagraph (B) should— (i)reduce the number of Palestinians who are classified as refugees by the United Nations and other international refugee organizations;
 (ii)increase the employment rate and job opportunities available for former UNRWA beneficiaries; and (iii)enhance the Palestinian Au­thor­i­ty’s ability—
 (I)to govern effectively; and (II)to provide necessary services to all Palestinians under its authority in the West Bank.
							7.Reporting requirements
			(a)Report on classification
 (1)ReviewNot later than 30 days after the date of the enactment of this Act, the President shall review the classification of a report related to UNRWA provided to Congress by the Department of State pursuant to Senate Report 112–172 under the heading Protracted Refugee Situations.
				(2)Effect of review
 (A)DeclassificationIf the President determines that the report referred to in paragraph (1) should not be classified, the President shall immediately order its declassification.
 (B)JustificationIf the President determines that the report referred to in paragraph (1) is appropriately classified, the President shall provide an unclassified report to Congress that includes a justification of why the release of basic census information related to UNRWA would pose a threat to the national security of the United States.
 (b)Annual reportNot later than 1 year after the date of the enactment of this Act, and every year thereafter, the Secretary of State shall submit a report to Congress that identifies—
 (1)the number of people— (A)who, in the preceding year, received UNRWA services;
 (B)whose place of residence between June 1946 and May 1948 was Palestine; and (C)who were displaced as a result of the 1948 Arab-Israeli conflict;
 (2)the number of people— (A)who, in the preceding year, received UNRWA services; and
 (B)who are descendants of persons described in paragraph (A); and (3)the number of people—
 (A)who, in the preceding year, received UNRWA services; and (B)who are citizens of another country.
 (c)Regional breakout dataIn preparing the report required under subsection (b), the Secretary of State shall include regional breakout data to identify how many individuals described in paragraphs (1) through (3) of subsection (b) live in the West Bank, Gaza, Jordan, Lebanon, and Syria, respectively.
			
